ORDER
PER CURIAM
AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Is compensation payable pursuant to Article III of the Pennsylvania Workers’ Compensation Act, when the Claimant suffers a work related injury and is concurrently entitled to benefits under the Pennsylvania Workers’ Compensation Act and the Heart and Lung Act?
(2) Did the Commonwealth Court err in its determination that a self-insured municipality [sic] is not entitled to subrogation, to the extent of the compensation payable pursuant to Article III of the Pennsylvania Workers’ Compensation [Act], when it has concurrent obligations to an injured State Trooper under the Pennsylvania Workers’ Compensation Act and the Heart and Lung Act?